Citation Nr: 0434122	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  93-16 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for skin cancer, 
claimed as a residual of exposure to ionizing radiation.

2.  Entitlement to service connection for prostate cancer, 
claimed as a residual of exposure to ionizing radiation.


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel

INTRODUCTION

The veteran had active military service from November 1940 to 
September 1948.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.

The relevant litigation history shows that in June 1995, the 
Board remanded the case to the RO for further development of 
the claims for service connection of skin cancer and prostate 
cancer.  Thereafter, the veteran brought an appeal to the 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals, and 
hereafter referred to as the CAVC) from a February 24, 1997 
decision of the Board that in part denied service connection 
for prostate cancer and skin cancer as secondary to exposure 
to ionizing radiation.  

The CAVC in October 1999 withdrew a June 1999 memorandum 
decision that affirmed the Board's February 1997 decision on 
all appealed issues.  The CAVC decision that replaced the 
June 1999 decision vacated the February 24, 1997 Board 
decision on the issues of service connection for prostate 
cancer and skin cancer secondary to exposure to ionizing 
radiation and remanded the claims for another decision taking 
into consideration matters raised in its order.  The CAVC in 
December 1999 amended its October 1999 decision.

Thereafter, the Board advised the veteran that the 
proceedings with respect to the remanded issues were stayed 
until completion of his appeal to the United States Court of 
Appeals for the Federal Circuit (CAFC).  After the CAFC in 
June 2000 affirmed the CAVC decision on the matters appealed, 
the Board in September 2000 advised the veteran of the 
opportunity to submit additional evidence and argument in 
support of the previously remanded appeal.  

In October 2000 the veteran advised the Board by letter that 
he had no additional evidence or argument to submit in 
support of the remanded claims.  In December 2000 the Board 
remanded the claims to the RO.  The Board was advised that 
the CAVC in April 2002 denied his petition for extraordinary 
relief in the nature of a writ of mandamus.  The mandamus 
action was brought to the CAVC based on a medical statement 
regarding the veteran's serious illness.  However, there was 
no motion currently to advance the case on the Board docket.  
Since a remanded appeal is treated expeditiously, there is no 
need to advance the case on the docket although the Board 
recognizes it may do so on its own motion.  See 38 C.F.R. 
§ 20.900 (2003). 


The veteran appealed the September 2002 decision wherein the 
Board denied service connection for skin cancer and prostate 
cancer as residuals of exposure to ionizing radiation.  In 
November 2003, the CAVC vacated the September 2002 Board 
decision and remanded the case to the Board for 
readjudication and issuance of a new decision.  In January 
2004 the Board remanded the case to the Veterans Benefits 
Administration (VBA) Appeals Management Center (AMC) for 
additional development in order to comply with the recent 
CAVC order.  The CAVC issued additional orders in June 2004 
and September 2004 regarding the proceedings in this matter 
in response to the veteran's April 2004 petition for 
extraordinary relief.

In October 2004 the veteran was issued a supplemental 
statement of the case and in his response later in October 
2004 advised the Board that he wished to have his case 
decided now based on the evidence and the law. 

The Board in February 1997 had noted the veteran's argument 
that his children's "birth defects" were linked to his 
exposure to ionizing radiation and had referred the matter to 
the RO for further action in light of the holding in Martin 
v. Brown, 8 Vet. App. 138 (1995). The record did not reveal 
any further action on the matter.  In light of his statement 
in November 2001 regarding his belief that his son's 
scoliosis and his daughter's "sway back" were related to his 
radiation exposure, the Board had asked the RO to address 
this matter.  See for example Ashmore v. Derwinski, 1 Vet. 
App. 580, 584 (1991).  

However the matter has apparently yet to be adjudicated 
presuming the veteran intends to pursue the matter.  
Accordingly, this matter is again referred to the RO for 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

Finally, the record shows that in April 2002 the RO denied 
service connection for cataracts.  The RO issued notice in 
April 2002 and there is no record of the veteran having filed 
a notice of disagreement with that determination.  
Accordingly, this issue is not considered part of the current 
appeal.


FINDINGS OF FACT

1.  During military service, the veteran was a participant in 
Operation SANDSTONE, a series of atmospheric nuclear tests.

2.  The probative, competent medical evidence does not 
establish a nexus between the veteran's exposure to ionizing 
radiation during military service and the development of his 
prostate cancer or squamous cell skin cancer.

3.  The probative, competent medical evidence has not linked 
prostate cancer or skin cancer, initially manifested many 
years after service, to the veteran's military service on any 
basis; nor were malignant tumors shown disabling to a 
compensable degree during the first post service year.  


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
active service and it may not be presumed to have been 
incurred or aggravated in service, or to have been incurred 
in service as a residual of exposure to ionizing radiation.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 as amended effective March 26, 2002, 67 Fed. 
Reg. 3612-3616 (January 25, 2002), 3.311 (2001), as amended 
effective February 14, 2002, 67 Fed. Reg. 6870-6871 (February 
14, 2002).

2.  Skin cancer was not incurred in or aggravated by active 
service and it may not be presumed to have been incurred or 
aggravated in service, or to have been incurred in service as 
a residual of exposure to ionizing radiation.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 as amended 
effective March 26, 2002, 67 Fed. Reg. 3612-3616 (January 25, 
2002), 3.311 (2001) as amended effective February 14, 2002, 
67 Fed. Reg. 6870-6871 (February 14, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In early 1990 the RO received the appellant's initial claim 
for service connection for skin cancer and prostate cancer as 
a result of exposure to ionizing radiation during Operation 
SANDSTONE.  

The record shows he had initially mentioned his presence at 
atmospheric testing in a letter dated in December 1949.  He 
provided evidence to support his claim that squamous cell 
skin cancer was treated initially in the mid 1970's.  
However, he confirmed that the record of initial treatment 
was no longer available.  The service medical records were 
unremarkable.  The medical records dating from the late 
1970's through the late 1980's that he submitted with the 
claim were pertinently unremarkable for the disease other 
than by history, but biopsy confirmation of squamous cell 
skin cancer exists later in the 1990's.  The medical records 
he submitted showed prostate cancer initially in 1989.

He supplemented the initial claim with a copy of January 1989 
Defense Nuclear Agency (DNA) Fact Sheet entitled 
"Epidemiology and the Nuclear Test Personnel Review 
Program" wherein he underscored a finding of a slightly 
increased number of prostate cancers among personnel who 
participated in Operation REDWING.  He also provided military 
orders assigning him to temporary duty early in January 1948 
with Air Task Group 7.4, Joint Task Force 7, Kwajalein, 
Marshall Islands.  The terminating order in May 1948 noted he 
was "(atchd TU 7.4.1)".  He recalled in correspondence VA 
received early in 1990 that he witnessed three detonations, 
that he was outside most of the time and not badged.  He 
asserted that he should receive at least the highest recorded 
radiation level since he was primarily outdoors.  He reported 
essentially the same information in responding to a VA 
questionnaire regarding radiation exposure.  

In his appeal filed in 1991 he referred to a "DNA Operation 
Sandstone report" and "DNA Sandstone fact sheet" and 
argued that his exposure was no less than 1.052 roentgens 
according to data for Air Task Force 7.4.1 for the four 
persons badged.   He included references to a May 1985 
National Research Council publication that investigated 
deaths of nuclear test participants, and he reproduced a 
chart entitled "DEATHS OF NUCLEAR TEST PARTICIPANTS BY 
CANCER TYPE" that indicated cancer incidence for the 
prostate.  In 1995 correspondence to the RO he asserted that 
skin cancer was a presumptive disease under the applicable 
law.  

Pursuant to the Board remand in 1995, the RO requested 
medical records from the various sources the veteran 
identified.  LIK, MD, confirmed he had a primary cancer of 
the prostate.  The veteran provided Studies of Participants 
in Nuclear Tests Final Report 1 September 1978 - 31 October 
1984 (National Research Council, May 1985) and Mortality and 
Cancer Frequency Among Military Nuclear Test (Smoky) 
Participants, 1957 Through 1979, (JAMA, August 5, 1983).

Late in 1995 the Defense Nuclear Agency (DNA, now known as 
the Defense Threat Reduction Agency (DTRA)) confirmed the 
veteran's participation in Operation SANDSTONE as a member of 
Task Unit 7.4.1 (Headquarters & Service Unit), that there was 
no dosimetry data for him and that he had a probable dose 
(reconstructed) of 0.082 (upper bound 0.1) rem gamma.  The 
report indicated he had virtually no potential for exposure 
to neutron radiation and internal exposure potential for the 
bone and urinary tract was less than 0.015 rem in each 
instance.  

The report cited to a DNA report of exposure to naval 
personnel as the basis for the veteran's reconstructed dose 
and to other DNA reports for the reported potential for 
neutron exposure and the dose for the bone and urinary tract.  
The veteran was provided with a copy of the report and its 
enclosures, Review of the Methods Used to Assign Radiation 
Doses to Service Personnel at Nuclear Weapons Tests, 
(National Research Council 1985) and "HISTORY OF TASK UNIT 
7.4.1 (HEADQUARTERS AND SERVICE UNIT) DURING OPERATION 
SANDSTONE (1948)" (April 20, 1988). 

The veteran in 1995 disputed the use of exposure data for 
naval personnel to arrive at a reconstructed dose for an Air 
Force unit member since it was not stated whether they were 
located on Kwajalein Island.  

He asserted that the badged members of his unit as shown in a 
table he provided ("Table 12. SANDSTONE personnel exposures, 
U.S. Air Force organizations" page 152 of an unidentified 
text) had a high recorded dose of 1.052 rem.  The veteran 
attributed this data to the DNA.  

He sought to replace the reconstructed dose with the highest 
dose of 1.052 rem since he worked outdoors.  He asserted that 
distance from the blast was not relevant, that regulations 
directed use of the highest dose and that the regulations 
provided for automatic service connection for radiogenic 
cancers.  He also referred to the studies that showed 
increased incidence of cancers in test participants.

The RO then referred the case for further VA review as 
required under 38 C.F.R. § 3.311.  The designee for the VA 
Under Secretary for Health in May 1996 opined that it was 
unlikely that the veteran's squamous cell skin cancer or 
prostate cancer could be attributed to exposure to ionizing 
radiation in service.  The medical opinion noted that CIRRPC 
Science Panel Report Number 6, 1988 (CIRRPC) did not provide 
screening doses for skin cancer or prostate cancer.  

Relying on Health Effects of Exposure to Low Levels of 
Ionizing Radiation (BEIR V) 1990, it was stated that skin 
cancer was usually attributed to high doses of ionizing 
radiation, several hundred rads, but that excess numbers of 
basal cell skin cancers were reported in areas irradiated 
with estimated doses of 9 to 12 rads.  Regarding prostate 
cancer it was reported citing to BEIR V and Mettler and 
Upton, Medical Effects of Ionizing Radiation, 2nd edition 
1995 that sensitivity of the prostate to radiation 
carcinogenesis appeared to be relatively low and not clearly 
established. 

In June 1996, the Acting Director, VA Compensation and 
Pension Service (VA C&P Service) concurred with the medical 
opinion and stated that as a result of the opinion and review 
of the evidence in its entirety there was no reasonable 
possibility that the veteran's disabilities were the result 
of such exposure.  


The veteran was contacted pursuant to the Board remand in 
December 2000.  He informed the RO in January 2001 that he 
knew of no further scientific studies that applied to his 
claim.  He reported having refractory prostate cancer and a 
recurrence of squamous cell carcinoma.  He offered to provide 
any records needed and once again argued that he should 
receive the high dose measured for his unit.  

In May 2001 he argued that insufficient consideration had 
been given to the high readings overall that were recorded in 
his unit in preparing his dose estimate.  He also complained 
that the RO had not asked the defense agency for specified 
information.  The next month he provided biopsy information 
of prostate and squamous cell carcinomas from 1989 through 
1998 and offered to provide "DNA Fact Sheets".  
Subsequently received medical records show progression of 
prostate cancer.

The DTRA report of October 2001 addressed his arguments 
regarding the disputed dose estimate and use of Navy 
personnel data in arriving at a reconstructed dose.  The DTRA 
report explained, in essence, that the 1.052 rem total dose 
he desired was not appropriate since he was not in the same 
radiation environment, did not perform the same activities 
and had a different exposure period from the individual who 
received that dose.  It was also mentioned that the 
individual who had received this high dose had been 
incorrectly placed in the veteran's unit but this was learned 
after the data had been published.  The DTRA stated that a 
reconstructed dose was necessary since the veteran did not 
have a record of radiation exposure. 

The report cited the authority for the methodology that 
relied on Navy personnel data for environments aboard ship 
and residence islands of Kwajalein and Eniwetak atolls for 
members who performed the standard activities during 
Operation SANDSTONE, which included Air Force personnel such 
as the veteran.  According to the report the reported 
reconstructed dose was a calculated dose, not an average of 
recorded doses, based upon applicable radiation environments 
aboard ships and the residence islands.  

The report contained a separate radiation dose assessment 
that explained the basis for a reconstructed dose of 0.1 rem 
(upper bound 0.1).  

Skin and internal dose assessments were discussed.  The 
report contained a list of 19 references, a copy of the DNA 
Sandstone Fact Sheet and a copy of the methodology report 
previously provided.  The report also identified the DNA 
publication that was the source of the previously referenced 
SANDSTONE data for Air Force personnel.

In response to this report, the veteran argued that the DTRA 
erred in its explanation regarding the erroneous high dose 
recorded for his unit, which he had relied on as an 
alternative to the reconstructed dose.  He also seemed to 
argue regarding fallout measurement for Air Force land-based 
participants.  

The RO then referred the case for further VA review pursuant 
to the December 2000 Board remand.  The designee for the VA 
Under Secretary for Health in April 2002 opined that it was 
unlikely that the veteran's squamous cell skin cancer or 
prostate cancer could be attributed to exposure to ionizing 
radiation in service.  The medical opinion noted the recent 
DTRA evaluation and regarding skin cancer restated the 
information reported in the May 1996 opinion from the CIRRPC 
and BEIR V studies.  Also considered in the opinion was the 
Agency for Toxic Substances and Disease Registry, 
Toxicological Profile for Ionizing Radiation (1999).

In addition the opinion noted that an increased risk for 
basal cell but not squamous cell skin cancer had been seen in 
atomic bomb survivors, citing to Ron et al., Skin tumor risk 
among atomic bomb survivors in Japan, Cancer Causes and 
Control, Vol. 9, 1998.  Regarding prostate cancer it was 
reported citing to BEIR V and Mettler and Upton, Medical 
Effects of Ionizing Radiation, 2nd edition 1995 that 
sensitivity of the prostate to radiation carcinogenesis 
appeared to be relatively low and not clearly established.  
It was reported that the CIRRPC report did not provide 
screening doses for prostate cancer.  The report offered 
information regarding the studies the veteran had referred 
to, the choice of scientific data relied on and an 
explanation regarding the reporting of radiation exposure 
data.  

In April 2002, the Director, VA C&P Service cited to the 
medical opinion and opined that as a result of the medical 
opinion and review of the evidence in its entirety there was 
no reasonable possibility that the veteran's disabilities 
were the result of such exposure.  The RO then completed a 
review of the claim and provided the veteran with a copy of 
the April 2002 decision and supplemental statement of the 
case.  

The RO in October 2003 contacted the veteran pursuant to the 
review of claims under section 3.311 based on revised 
estimates for atmospheric nuclear test participants.  The 
veteran submitted additional evidence of treatment in 2003 
for what was felt to be a local recurrence of prostate cancer 
with bladder invasion.  Pursuant to the Board remand in 
January 2004, the DTRA in May 2004 reported that VA provided 
additional information including the site and type of skin 
cancer (squamous cell carcinoma of the face and ears) and 
that the veteran would be provided a scenario for the dose 
assessment for comment.

The DTRA report in August 2004 noted that the veteran had 
reviewed the exposure scenario description.  The DTRA 
scenario provided the following reconstructed dose for the 
veteran: total mean external dose 0.1 rem, upper bound total 
external dose 0.4 rem, mean skin dose (face and ears) 5.9 
rem, upper bound skin dose (face and ears) 18.2 rem, mean 
internal committed dose equivalent (prostate) 0.0005 rem and 
upper bound internal committed dose equivalent (prostate) 
0.005 rem.  The DTRA noted that the external neutron dose 
component was 0.0 rem and that the skin dose included the 
total external dose.  The report contained an explanation of 
the basis for the reconstructed dose assessment, and included 
the veteran's statements, operational documents and 
scientific studies and principles.  The report also contained 
a list of references.

The Director, VA C&P Service then referred the case to the VA 
Under Secretary for Health for further review.  The designee 
for the VA Under Secretary for Health in August 2004 opined 
that it was unlikely that the veteran's individual squamous 
cell skin cancers and prostate cancer could be attributed to 
exposure to ionizing radiation in service.  

The medical opinion noted the recent DTRA dose information 
regarding skin cancer and prostate cancer and listed the 
sources consulted for information in addition to the CIRRPC 
and BEIR V studies.  In addition to citing the previous 
references, Ron et al and Mettler and Upton, the opinion 
added the following references: Hendee and Edwards, Health 
Effects of Exposure to Low- Level IonizingRadiation, 1996.  
DeVita et al, Cancer, 6th edition, 2001 and  National 
Institutes of Health (NIH) Ad Hoc Working Group to Develop 
Radioepidemiological Tables, 1985.  The report also referred 
to the Interactive Radioepidemiological Program (IREP) of the 
National Institute for Occupational Safety and Health 
(NIOSH).  The IREP analysis produced a calculated 99-
percentile value for the probability of causation of 5.90 
percent for the squamous cell skin cancers and 0.26 percent 
for his prostate cancer.   

In August 2004, the Director, VA C&P Service cited to the 
medical opinion and opined that as a result of the medical 
opinion and review of the evidence in its entirety there was 
no reasonable possibility that the veteran's squamous cell 
skin cancer or prostate cancer resulted from radiation 
exposure in service.  The RO then completed a review of the 
claim and the Board provided the veteran with a supplemental 
statement of the case in October 2004.  

In response to this development, the veteran argued that 
section 3.309(d) provides for the presumptive service 
connection for prostate and skin cancer and that in this case 
the rebuttal provisions were satisfied.  The veteran also 
argued regarding previous determinations regarding the use of 
the 1.052 rem reading; he requested adjustments to the 
"scenario of participation" and referenced information in a 
court pleading he submitted in 2003.  


Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where a veteran served continuously for 90 days or more 
during a period of war or peacetime service after December 
31, 1946, and a malignant tumor becomes manifest to a degree 
of 10 percent or more within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For purposes of 38 C.F.R. § 3.311, the term "radiogenic 
disease" means a disease that may be induced by ionizing 
radiation and shall include the following: (i) All forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia; 
(ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; 
(v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) 
Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; 
(xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary 
bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple 
myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-
malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and 
central nervous system; (xxi) Cancer of the rectum; (xxii) 
Lymphomas other than Hodgkin's disease; (xxiii) Prostate 
cancer and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2) 
as amended 63 Fed. Reg. 50993-50995 (September 24, 1998).

(3) Referral to independent expert. When necessary to 
reconcile a material difference between an estimate of dose, 
from a credible source, submitted by or on behalf of a 
claimant, and dose data derived from official military 
records, the estimates and supporting documentation shall be 
referred to an independent expert, selected by the Director 
of the National Institutes of Health, who shall prepare a 
separate radiation dose estimate for consideration in 
adjudication of the claim. 

For purposes of this paragraph: (i) The difference between 
the claimant's estimate and dose data derived from official 
military records shall ordinarily be considered 
material if one estimate is at least double the other 
estimate. (ii) A dose estimate shall be considered from a 
``credible source'' if prepared by a person or persons 
certified by an appropriate professional body in the field of 
health physics, nuclear
medicine or radiology and if based on analysis of the facts 
and circumstances of the particular claim.  38 C.F.R. 
§ 3.311(a)(3).

Evidentiary assertions are presumed true unless inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(2). 

To establish service connection requires competent evidence 
of a disease or injury which was incurred in service (lay or 
medical evidence); and a nexus between the in-service disease 
or injury and the veteran's service (medical evidence).  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Epps v. Gober, 
126 F. 3d 1464, 1468 (Fed. Cir. 1997); Ramey v. Brown, 
9 Vet. App. 40, 46 (1996).


In the determination of claim for service connection based 
upon ionizing radiation exposure under 38 C.F.R. § 3.311, at 
a minimum, the following threshold elements must be met: (1) 
established presence of a radiogenic disease; (2) the 
claimant must have had service; (3) the disease may not be 
one covered as presumptively service connected under §§  
3.307 or 3.309 and manifested within the applicable 
presumptive period of § 3.311(b)(5); (4) the claimant must 
contend the radiogenic disease was the result of exposure to 
ionizing radiation, and (5) there is a positive dose 
estimate. Hilkert v. West, 12 Vet. App. 145, 147, 151 (1999) 
(en banc), see also Wandel v. West, 11 Vet. App. 200, 205-06 
(1998).

Under the present version of 38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.309(d) presumptive service connection is 
provided for the following diseases manifest at any time 
after exposure in a radiation risk activity: leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland and cancer of the urinary tract defined in 
section 3.309 to mean the kidneys, renal pelves, ureters, 
urinary bladder, and urethra.  Section 503 of the Veterans 
Millennium Health Care And Benefits Act, Pub. L. No. 106-117 
(Nov. 30, 1999), added bronchiolo-alveolar carcinoma to the 
list of presumed service-connected illnesses in veterans 
exposed to radiation.  VA has amended section 3.309(d)(2) to 
conform to the statute that now lists 16 diseases under 
section 1112(c)(2)(A-P); 3.309(d)(1), (2)(i-xvi).  

NOTE: Effective March 26, 2002, section 3.309(d)(2) is 
amended to add cancer of the bone, brain, colon, lung and 
ovary to the diseases subject to presumptive service 
connection.  67 Fed. Reg. 3612-3616 (January 25, 2002).

A radiation exposed veteran is one who participated in a 
radiation risk activity.  Radiation risk activity includes on 
site participation in an atmospheric nuclear test.   The 
tests conducted by the United States include Operation 
SANDSTONE.   38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  

When it is determined that a veteran was (a) exposed to 
ionizing radiation as a test participant, during the 
occupation of Hiroshima or Nagasaki, Japan, from September 
1945 until July 1946, or other activities as claimed; (b) 
subsequently developed a radiogenic disease; and (c) 
initially manifested bone cancer within 30 years after 
exposure; leukemia at any time after exposure; posterior 
subcapsular cataracts 6 months or more after exposure; or 
other diseases specified in paragraph (b)(2) 5 years or more 
after exposure, before its adjudication the claim will be 
referred to the Under Secretary for Benefits for further 
consideration in accordance with paragraph (c) of this 
section.  38 C.F.R. § 3.311(b)(1), (5).

Under paragraph (c), when a claim is forwarded for review 
pursuant to paragraph (b)(1), the Under Secretary for 
Benefits shall consider the claim with reference to the 
factors specified in paragraph (e) of this section and may 
request an advisory medical opinion from the Under Secretary 
for Health. 

The paragraph (e) factors to be considered in determining 
whether a veteran's disease resulted from exposure to 
ionizing radiation in service are: (1) The probable dose, in 
terms of dose type, rate and duration as a factor in inducing 
the disease, taking into account any known limitations in the 
dosimetry devices employed in its measurement or the 
methodologies employed in its estimation; (2) The relative 
sensitivity of the involved tissue to induction, by ionizing 
radiation, of the specific pathology; (3) The veteran's 
gender and pertinent family history; 

(4) The veteran's age at time of exposure; (5) The time-lapse 
between exposure and onset of the disease; and (6) The extent 
to which exposure to radiation, or other carcinogens, outside 
of service may have contributed to development of the 
disease.  38 C.F.R. § 3.311(c)(1), (e).

In Douglas v. Derwinski, 2 Vet. App. 435, 443 (1992) the CAVC 
held that paragraph (c)(1)(ii) does not provide the standard 
for the Board's adjudication of claims for entitlement to 
service-connected disability compensation based on exposure 
to ionizing radiation.  



Instead, paragraph (c) applies only to a determination which 
the Under Secretary for Benefits is required to make as a 
prelude to the formal adjudication of a claim covered by 
section 3.311.  The CAVC agreed that the Board's treatment of 
the issue is governed by paragraph (f), which addresses 
explicitly the determination of service connection -- made by 
the regional offices and the Board-- in radiation claims 
filed under section 3.311.  

The CAVC agreed with the Secretary that the Board must adhere 
to the more traditional standard set forth in paragraph (f) 
and need not apply the specific "no reasonable possibility" 
standard imposed on the Under Secretary for Benefits in 
paragraph (c)(1)(ii).

Adjudication of claim. The determination of service 
connection will be made under the generally applicable 
provisions of this part, giving due consideration to all 
evidence of record, including any opinion provided by the 
Under Secretary for Health or an outside consultant, and to 
the evaluations published pursuant to Sec. 1.17 of this 
title. With regard to any issue material to consideration of 
a 
claim, the provisions of Sec. 3.102 of this title apply.  
38 C.F.R. § 3.311(f).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A § 5107 
(West 2002), Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
38 C.F.R. §§ 3.102, 4.3 (2004).


Analysis

Prelimnary Matter: Duties to Notify & to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2002). VA has issued final regulations to 
implement the VCAA. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)). According to Congress it was intended that the 
VCAA will apply to pending claims.

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the CAVC in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).  In implementing the VCAA, VA 
provided in section 3.159(c)(1) that it will make reasonable 
efforts to help a claimant obtain relevant records from non-
Federal-agency sources and relevant records in the custody of 
a Federal agency or department.  This record contains medical 
records that the veteran identified as relevant to the 
current appeal and those he submitted.  There appears to be 
no basis for further delay since the record is supplemented 
with probative contemporaneous evidence that shows VA and the 
appellant met the obligation to assist with regard to 
development of the record.  

As a result of the Board remand in 1995 the RO directed 
development to physicians and government sources and the 
veteran was provided the material that the DNA furnished to 
VA and he commented on it.  Regarding the development after 
the December 2000 remand, the veteran stated he had no 
additional scientific or medical studies and he received the 
Board remand that invited additional evidence on any theory 
of service connection.  He offered no information other than 
directing argument to the claim on the basis of ionizing 
radiation exposure.  Pursuant to the January 2004 remand the 
Board obtained another medical review based upon a 
recalculated dose estimate that relied upon a scenario 
completed in part with the veteran's assistance.  

Regarding the medical evidence VA provided, in part, in 
section 3.159(c)(4)(i)(B) of the new regulations that a 
medical examination or opinion would be necessary when the 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim.  The first element is 
met through the medical evidence that includes VA and private 
medical reports that, collectively address the questions of 
the existence of claimed disabilities and a nexus to exposure 
to ionizing radiation during military service.  VA obtained 
nexus opinions as provided under section 3.311, most recently 
in August 2004.

In summary, the record shows that the RO, through the 
discussion of the VCAA in the May 2001 and January 2004 
development letters and April 2002 and August 2004 
supplemental statements of the case, and the Board through 
its decisions notified him of the evidence considered and 
required to establish service connection for skin and 
prostate cancer.  Further, these documents collectively 
apprised him of the reasoning for the adjudication 
determinations made by the RO and the Board.

The RO essentially provided him with a comprehensive 
explanation of the new law that discussed the obligations to 
assist.  The appellant was afforded the opportunity to submit 
arguments in support of the claim and did so.  The RO was 
conscientious in developing the record to comply with Board 
remands and applicable adjudication guidance, including the 
recent guidance for obtaining recalculated dose information 
through the DTRA.  The veteran asked that the case be 
returned to the Board most recently in October 2004 
correspondence wherein he waived the applicable response time 
to a supplemental statement of the case.
   
Thus, in light of his action and the development completed at 
the RO, the Board finds that the relevant evidence available 
for an equitable resolution of the appellant's claim has been 
identified and obtained.  McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). See also Baker v. West, 11 Vet. App. 163, 169 (1998); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).


The Board concludes that all of the requested development has 
been completed and is responsive to the Board's directives 
that in part were based upon CAVC orders.  Stegall v. West, 
11 Vet. App. 268 (1998).  As noted previously the RO 
completed the development requested in the 1995 remand.  
Regarding the remand in 2000, the appellant responded to the 
request that he identify or provide, as applicable, any 
additional scientific or medical studies pertinent to the 
issues that he would like to have considered and to offer 
evidence or argument on any theory other than ionizing 
radiation exposure.  Thereby the Board satisfied the duty to 
assist as to all theories of the claim.  Given the facts, the 
Board is unaware of any theories that are unknown to the 
veteran given the extensive adjudication previously completed 
on various theories of causation.  See for example Schroeder 
v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).

Further, the DTRA provided additional information specific to 
the veteran, the "DNA Operation Sandstone report" and 
reconciled the disputed dose estimates, and recently provided 
a substantially increased exposure estimate for the veteran.  
The designee of the VA Under Secretary for Health as 
requested discussed materials submitted or cited by the 
appellant, accounted for other pertinent scientific or 
medical studies, provided the rationale for relying on data 
selected to support the opinions and clarified the reporting 
of dose data.

The VCAA is not an excuse to remand all claims.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001). See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) holding a remand under 
the VCAA is not required where an appellant was fully 
notified and aware of the type of evidence required to 
substantiate a claim and no additional assistance would aid 
in further developing the claim.  The VA development 
previously completed conforms to the regulatory requirements 
for claimed based on exposure to ionizing radiation, and the 
veteran has not indicated that any additional medical 
evidence is relevant to the determination either as being as 
comprehensive or containing pertinent findings or opinions.  
The development and notice given to the appellant in early 
2001 and again in 2004 specifically and in other pertinent 
correspondence thereafter appears to have met the assistance 
contemplated in or as mandated by the VCAA.  

Although the Board was unable to obtain a copy of the 
veteran's brief submitted on appeal to the CAVC in 2003, the 
veteran did not indicate that there was probative evidence 
regarding squamous cell skin cancer or prostate cancer that 
had not been previously directed to the attention of the VA 
for review or that was fact specific to his claim and the 
dose information as recalculated in 2004.  According to the 
November 2003 CAVC order in his brief he directed argument to 
the decision to disregard the 1.052 rem dose from official 
records in evaluating the potential for his skin and prostate 
cancers which is a matter essentially mooted by the enhanced 
dose estimate.  He also argued regarding metastatic prostate 
cancer to the urinary tract and bone which, as the CAVC 
observed, is a matter that flows from a determination on the 
primary prostate cancer.  Thus, in light of the nature of the 
pertinent information and argument in the brief as reflected 
in the CAVC order the Board believes there is no prejudice in 
evaluating the claim without having reviewed the document.


Service Connection for Skin Cancer and Prostate Cancer

Initially, the Board observes that the theory of service 
connection the veteran argues is solely on the basis of 
exposure to ionizing radiation. This is evident most recently 
from his response to the development undertaken after the 
December 2000 remand. Earlier in the October 1999 decision, 
the CAVC noted he did not appeal the claim for skin cancer 
resulting from solar radiation and he has not offered another 
basis for service connection of prostate cancer or skin 
cancer currently.  The RO review of the claim in April 2002, 
of which the veteran was informed, did discuss the generally 
applicable direct and presumptive service connection criteria 
in addition to considering the claim again under the law and 
regulations specific to claims based on exposure to ionizing 
radiation.

The record confirms the veteran's participation in Operation 
SANDSTONE that establishes him as a radiation-exposed 
veteran. Skin cancer and prostate cancer are now recognized 
as being associated with ionizing radiation exposure.  

Skin cancer was added to the radiogenic diseases found at 38 
C.F.R. § 3.311(b)(2) prior to the commencement of this 
appeal.  Prostate cancer was added to the list of radiogenic 
disorders during the appeal period. 63 Fed. Reg. 50993 
(September 24, 1998).

However, the Board must observe that neither prostate cancer 
nor skin cancer appear under the law or regulations providing 
for presumptive service connection of various cancers in 
radiation exposed veterans such as the appellant.  See 38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d) as amended effective 
March 26, 2002, 67 Fed. Reg. 3612-3616 (January 25, 2002). 
Thus the claim requires the application of 38 C.F.R. § 3.311 
which does not provide a presumption of service connection. 
The recent amendment of the regulation does not benefit his 
claim.  See 67 Fed. Reg. 6870-6871 (February 14, 2002). 

The legislative history confirms that the Public Law that 
section 3.311 implements did not create, or mandate the 
creation of, a presumption of service connection for any 
radiogenic disease, the veteran's argument to the contrary 
notwithstanding.  See Ramey v. Brown, 120 F.3d 1239, 1242-43 
(Fed. Cir. 1997).  Although the veteran in October 2004 
asserted that section 3.309 established presumptive service 
connection for skin and prostate cancer the regulation 
clearly does not establish a presumption for either form of 
cancer.  Both are listed under section 3.311 which as noted 
above does not establish a presumption of service connection, 
but instead provides a uniform scheme of development and 
adjudication for such claims.  

Turning to the specific CAVC directives, the CAVC in October 
1999 and November 2003 instructed the Board in essence to 
readjudicate the matter, consider the application of 38 
C.F.R. § 3.311(a)(3), and provide an adequate statement of 
reasons and bases regarding dose estimate data submitted by 
the veteran, including a discussion of any clarification 
received from the "DNA" or an explanation as to why the Board 
did not seek such clarification.  The Board remand in 
December 2000 asked that the defense agency provide the 
Operation SANDSTONE report of the range of doses pertinent to 
the veteran's unit which the CAVC had added through the 
amended order and provide the rationale for any dose data 
relied on for the dose estimate.

The DTRA opinion in response to this request, which the 
veteran received directly from that agency, explained the 
methodology underlying the reconstructed dose for the veteran 
and, significantly, the rationale for not accepting the 1.052 
rem as a valid dose for the veteran or offering a range of 
doses instead of a reconstructed dose.

The veteran in challenging the validity of this finding 
incorrectly interpreted the report as having identified the 
badged individual as a pilot, but the DTRA report clearly 
identified this member as a "crewman".  Thus, his argument 
that no pilots were badged does not serve to reasonably call 
into question the DTRA conclusion.  Nor does he present 
personal credentials or expertise to challenge the 
application of scientific methodology. See 38 C.F.R. § 
3.311(a)(3)(ii). The Board observes that Davis v. Brown, 10 
Vet. App. 209, 213 (1997) validates section 3.311 with 
respect to its generic mandate for VA to request dose data 
from the Department of Defense constructed in accordance with 
the provisions of Pub. L. 98-542. The Board had no reason to 
question the dose data provided for the veteran in light of 
the explanation provided for the estimate and the methodology 
relied on to construct it.

Turning to the application of section 3.311(a)(3) to this 
case, the Board must observe that the veteran's estimate was 
actually dose data derived from official military records not 
from a ``credible source'' defined as a person or persons 
certified by an appropriate professional body in the field of 
health physics, nuclear medicine or radiology and if based on 
analysis of the facts and circumstances of the particular 
claim.  

The reconciliation of conflicting doses read logically 
requires an estimate other than from official records.  The 
veteran has not submitted such an estimate and the DTRA had 
provided reasoning for not accepting the 1.052 rem dose or 
other badge recorded dose (range of doses) from the official 
military record as being a valid dose for the veteran.  Thus, 
there is no obligation to refer the matter to an independent 
expert for reconciliation.  VAOPGCPREC 13-89 held that this 
provision requires the independent expert to prepare a 
separate radiation dose estimate to be considered in the 
adjudication of the claim.  

The expert need not perform new calculations but the expert 
must do more than choose between the dose estimates presented 
in the record.  Thus, there must be conflicting dose 
estimates between the official record data and an alternative 
dose estimate.  Here the dose information for the veteran was 
contained in official records and the definitional 
distinction between a "credible source" and official 
records which are unquestionably presumed credible, becomes 
relevant only f he sought to submit a dose from an outside 
competent (i.e. a "credible") source.  In any event the 
recalculated dose information from official sources 
substantially exceeded the 1.052 rem and it was applied so 
the argument about the characterization of the 1.052 rem 
value, its significance or VA's decision not to consider it 
previously is moot at this point. 

In summary the data considered is from official records, the 
sole source of data in this case, and there are no "opposing 
estimates" to an independent expert to be reconciled. 38 
C.F.R. § 3.311(a)(3).  The DTRA reports are noteworthy for 
the extensive list of references in constructing the dose 
assessment.  There is no reason to refer exposure data to an 
expert to be reconciled or considered.  The referral of 
conflicting dose data in the initial development phase under 
section 3.311(a), or if an outside opinion was necessary 
after initial consideration under section 3.311(c), requires 
that the opposing estimate on behalf of a claimant be from a 
credible source as defined in the regulation or other 
independent expert as applicable. 38 C.F.R. § 3.311(a)(3), 
(d)(2).  That treatment would not be applicable to a dispute 
between information from official military records. 

The veteran through his confirmed exposure and satisfying 
other factors including a positive dose estimate meets 
essential criteria.  However, even if all elements are 
present, it does not compel a conclusion that the claim must 
be granted.  See Wandel, supra, and Hilkert, 12 Vet. App. at 
151.

There is no dispute that the skin cancer and prostate cancer 
were initially reported more than 5 years after the exposure 
to ionizing radiation in service.  38 C.F.R. § 3.311(b)(5).  

Where, as here, the determinative issue involves causation or 
a medical diagnosis, competent medical evidence is required. 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant 
does not meet this burden by merely presenting lay opinion 
because he is not a medical health care professional and does 
not constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions in such circumstances cannot constitute cognizable 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The appellant, however, did submit scientific evidence of a 
nexus to radiation exposure in service through various 
studies previously cited.  However, the reports are general 
in nature and do not account for factors specific to the 
veteran's case, and for the reasons discussed in detail 
below, little probative value is assigned to this evidence.  
The Board must observe that the generally applicable test in 
establishing the value of such evidence was discussed in 
Roberts v. West, 13 Vet. App. 185, 188-89 (1999).

The Board notes that in order to establish service connection 
by means of such evidence it must "not simply provide 
speculative generic statements not relevant to the veteran's 
claim." See Wallin v. West, 11 Vet. App. 509 514 (1998). 
Instead, "standing alone", must discuss "generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion." See Sacks v. West, 11 
Vet. App. 314, 317 (1998). 

The Board observes that the treatise material submitted does 
not have the requisite "degree of certainty" required by 
Wallin and Sacks, supra; see also Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996) (medical treatise evidence must 
demonstrate connection between service incurrence and present 
injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996) ("generic statement about the possibility of a 
link between chest trauma and restrictive lung disease . . . 
[is] too general and inconclusive ...").


The scientific information submitted for the record does not 
address the situation specific to the veteran's case but is 
more general in linking radiation exposure and the 
development of certain disease processes.  As such, it has 
low probative value in the merits adjudication.  He has not 
directed the Board to any studies available to the designee 
of the Under Secretary for Health or other evidence that 
contain the specificity discussed above.

Under section 3.311(e), factors to be considered in 
determining whether a veteran's disease resulted from 
exposure to ionizing radiation in service include: (1) the 
probable dose, in terms of dose type, rate and duration as a 
factor in inducing the disease, taking into account any known 
limitations in the dosimetry devices employed in its 
measurement or the methodologies employed in its estimation; 
(2) the relative sensitivity of the involved tissue to 
induction, by ionizing radiation, of the specific pathology; 
(3) the veteran's gender and pertinent family history; (4) 
the veteran's age at time of exposure; (5) the time-lapse 
between exposure and onset of the disease; and (6) the extent 
to which exposure to radiation, or other carcinogens, outside 
of service may have contributed to development of the 
disease.

In Hilkert, 12 Vet. App. at 150, the CAVC held, in essence, 
that the paragraph (e) (§ 3.311(e)) factors must be 
considered in adjudicating a § 3.311 case but that each of 
the factors need not be discussed or explicitly referred to 
in writing for the regulation to function logically. The VA 
C&P Service Director's (designee of VA Under Secretary for 
Benefits) response that followed each of the VA medical 
opinions noted the medical conclusion, the evidence to 
support it to conclude that there was no reasonable 
probability of a relationship to radiation exposure.

The medical opinions relied on published scientific or 
medical evidence and discussed the § 3.311(e) factors 
dispositive of the claim based on ionizing radiation 
exposure.  The conclusive factors mentioned in the medical 
opinion essentially mooted other factors found under 
subsection (e) and thus the designee of the VA Under 
Secretary for Benefits was not obligated to discuss all of 
the factors.


The VA medical opinions did not formulate a dose estimate but 
instead accepted the level of exposure shown in the record 
from official sources.  There was no requirement for a dose 
estimate from the VA Under Secretary for Health since the 
case was not brought under 38 C.F.R. § 3.311(a)(2)(iii).  
Thus, the Board finds the reliance on the dose data was a 
valid interpretation of the regulation in formulating the 
medical opinion. 38 C.F.R. § 3.311(a)(2)(i).

The Board must point out that the subsection (e) factors are 
essentially medical determinant elements.  For example, 
probable dose, tissue sensitivity, gender, age and family 
history, time-lapse between exposure and onset of disease, 
contribution of other exposures were considered in the 
medical review would not be factors a lay person could 
assess.  The designee of the VA Under Secretary for Benefits 
deferred to and relied on the independent medical evidence, 
which the CAVC has routinely pointed out, must be relied on 
when applicable. See, for example, Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

Reading the opinions together, it is obvious that the 
rationale for the C&P Service Director opinion is grounded in 
the medical conclusions since the matter falls clearly within 
the expertise of a medical professional.  The medical 
conclusions were carefully stated and adopted in the lay 
opinion of the C&P Service Director. Even if the explanation 
in each instance arguably could be viewed as cursory, the 
Board chooses to rely on and accord the significant probative 
weight to the medical determinations of the designee of the 
VA Under Secretary for Health since the ultimate 
determination turns on a matter that requires medical 
expertise not within a layperson's competence.  

In essence, the Board is not relying upon the opinion of the 
C&P Service Director in reaching the decision in this case or 
attaching any significant probative weight to it. Stone v. 
Gober, 14 Vet. App. 116, 120 (2000), holding error for the 
Board to rely on a cursory opinion from the VA Under 
Secretary for Benefits.  The VA C&P Service Director 
concurred with the medical conclusion reached and in so doing 
relied on probative evidence that considered the relevant 
factors and emphasized those dispositive of the claim based 
upon exposure to ionizing radiation.

The Board believes the crucial evidence weighing 
significantly against the claim is contained in the 
previously reported unfavorable VA medical opinion of April 
2002 and the recent opinion in August 2004.  Each opinion was 
based upon a consideration of relevant factors and offered an 
analysis of the medical literature for and against the claim.  
The designee of the VA Under Secretary for Health explained 
the reasoning or relying on certain data and for not 
attaching significant weight to the appellant had cited.  
Both medical opinions were more detailed than the VA medical 
opinion in May 1996.

In summary both opinions found that the dose reconstructed 
for the veteran was not significant in light of the 
scientific and medical literature relied on to support the 
opinion against service connection. The physicians offered a 
comprehensive explanation with references in each instance.

The Board observes that the opinions pointed out that 
squamous cell skin cancer, found in the veteran, was not 
linked to ionizing radiation exposure whereas there had been 
an increased incidence of basal cell skin cancers observed.  
He is not shown to have had basal cell skin cancer and it is 
not argued otherwise.  Thus, the references in support of the 
opinion against service connection responded specifically to 
the more general assessments in support of the claim and are 
accorded significant probative weight.

Collectively, the VA medical opinions discussed the 
dispositive factors listed in § 3.311(e) in light of 
pertinent information regarding the veteran's exposure and 
the disease in the formulation of medical opinions that found 
it was unlikely the squamous cell skin cancer or prostate 
cancer could be attributed to his exposure to ionizing 
radiation in service.

The VA opinions were comprehensive and offer significant 
probative evidence in the matter under consideration.  They 
assessed the veteran's likely level of exposure against 
various studies deemed valid of radiation-exposed 
individuals.  The evidence offered a plausible basis for the 
conclusion against service connection.  

The designee of the VA Under Secretary for Health was a 
physician with special competence in the relevant medical 
specialty and who conducted a review of records.

Collectively the medical opinions offered a well-reasoned 
analysis against compensation and took into account factors 
specific to the veteran's case and opinions supporting the 
claim.  The opinion in 2002 also accounted for medical or 
scientific literature since the earlier opinion.  The opinion 
in 2004 evaluated the claim in light of recalculated dose 
information and current programs for determining the 
probability of radiation exposure related disease.  

The review in 2004 is particularly noteworthy since the DTRA 
sought the veteran's input in constructing the exposure 
scenario and provided him with the opportunity to assist in 
its preparation.  That he did so is reflected in the DTRA 
report in August 2004.  It was also noted that the veteran 
accepted the scenario description his request to modify the 
scenario through his October 20004 letter to the Board 
suggests he had reservations.  In any event the scenario 
afforded him indicated that worst case exposures were 
reflected in the assumptions.  

Overall, what is apparent is that the veteran did not provide 
is any opinion supporting the claim that relied upon the 
facts specific to the claim.  He did not offer any scientific 
evidence to support a nexus between the level of exposure he 
likely received and the squamous cell skin cancer or prostate 
cancer to call reasonably into question the VA opinions, or 
the source material relied on or the opinion from the 
designee of the VA Under Secretary for Health.  As with any 
piece of evidence, the credibility and weight to be attached 
to the VA opinions of record is an adjudication 
determination.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

The VA opinions reflected a careful review of the facts 
specific to the veteran's case and highlighted the evidence 
found to support a finding that a relationship between the 
radiation exposure and the skin cancer or prostate cancer was 
extremely unlikely.  



There has been no subsequent opinion or argument offered to 
contradict the conclusion of an unlikely link or to question 
the validity of the detailed opinion, specifically the 
methodology relied on.

The VA opinions in April 2002 and August 2004 read carefully 
offer plausibly based arguments against the claim based upon 
the peer reviewed scientific data.  Together they considered 
the record and included a careful analysis of medical 
literature offered as favorable to the claim.  

The VA physician in 2004 also applied accepted methodology 
including IREP to the available data obtained through 
development of the claim.  See Davis, 10 Vet. App. at 213.  
This gave a statistically insignificant level of probability 
for the veteran's squamous cell skin cancer being related to 
the increased estimate of his radiation dose.  Likewise the 
probability for the prostate cancer being related to his 
radiation exposure inservice was deemed statistically 
insignificant.  In addition the opinion considered the 
relevant 3.311(e) criteria as they applied to the veteran's 
case.  

The CAVC has held that it is the Board's duty to determine 
the credibility and weight of evidence.  Wood v. Derwinski, 1 
Vet. App. 190 (1991); Sanden v. Derwinski, 2 Vet. App. 97 
(1992).  The appellant's arguments that the dose information 
was not accurate was carefully addressed in the DTRA 
opinions.  In fact his assertion found support in the 
recalculated dose information relied on in the 2004 VA 
medical opinion.  However, the appellant as a lay person is 
not competent to attack the scientific or medical basis or 
methodology underlying the VA opinions or the dose 
reconstruction.  

In sum, the Board finds that the 2002 and 2004 VA medical 
opinions are entitled to substantial probative weight because 
of its fact specific analysis and its rationale, which was 
well reasoned.  

Regarding the CAVC's instruction regarding the length of 
exposure, the recently recalculated scenario of exposure 
obviously took into account a longer period of exposure and 
from the report this was undoubtedly a factor in the 
substantially increased dose estimate for the veteran.

The RO provided the entire record and did not limit or 
constrain the review but provided a request that was 
constructed in line with the section 3.311(e) factors. See, 
for example, Colayong v. West, 12 Vet. App. 524, 535 (1999); 
Bielby v. Brown, 7 Vet. App. 260, 268-69 (1994).

Further, the VA physicians were aware of the appellant's dose 
information and conflicting evidence.  The VA medical 
opinions being relied on carefully discussed evidence cited 
in support of the claim and offered reasons for discounting 
it. See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). The 
Board believes that the opinions against the claim, in 
particular the April 2002 and August 2004 VA opinions are of 
substantial weight against the claim for reason stated and 
the rationale explained therein.  See for example Davis, 13 
Vet. App. at 185.

The Board considered the record as provided under section 
3.311(f), and has noted the reasons for according substantial 
and determinative probative weight to the official dose 
information and VA medical opinions in the merits 
adjudication.  In summary, the opinions carefully discussed 
the scientific and medical evidence for and against the claim 
and offered persuasive reasons for assigning weight to data 
relied on.  As a result, the Board concludes the competent 
evidence is not in relative equipoise.  

Accordingly, with the preponderance of the evidence is 
against the claims of service connection for skin cancer and 
prostate cancer, the claims are denied.

As the decision on he claim of service connection for skin 
and prostate cancer the Board does not have an obligation to 
discuss or refer the matter of metastatic bone and urinary 
tract cancer as mentioned in the November 2003 CAVC order.


ORDER

Entitlement to service connection for skin cancer, claimed as 
a residual of exposure to ionizing radiation is denied.

Entitlement to service connection for prostate cancer, 
claimed as a residual of exposure to ionizing radiation is 
denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



